NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

CHARLES A. ALLEN, SR.,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7101

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 12-392, Chief Judge Bruce E.
Kasold.

ON MOTION

ORDER

l Char}es A. Al1en, Sr. moves for relief from the re-
quirement that he file copies of his informal brief with the
court and with the appellee.

Upon consideration thereof,

ALLEN v. SHINSEKI 2
IT IS ORDERED THAT:

The motion is denied. C0pies must be provided.

Fon THE CQURT

JUN 95 mg /S/ Jan H@rbaly
Date J an Horbaly
Clerk

cc: Char1es A. Allen, Sr.
Danie1 Rabinowitz, Esq.

s24

Fll£D`
.. 0FAPPEA1S son
usri:i\]zli=§i)enax.clncurr

.1_uN 0 s 2012
.\Anuunsm
amax